The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2014

                                      No. 04-14-00302-CR

                                      Arturo Neri PRADO,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 4217
                        Honorable Stephen B. Ables, Judge Presiding


                                         ORDER
         On February 6, 2007, the trial court imposed on Arturo Neri Prado in open court a
sentence of forty-three years confinement in the Texas Department of Criminal Justice—
Institutional Division. On April 17, 2014, Appellant filed a “Motion for Belated Appeal,” which
we will construe as a notice of appeal, with this court.
        We ORDER Appellant to SHOW CAUSE in writing within fifteen days of the date of
this order why this appeal should not be dismissed for want of jurisdiction. If Appellant fails to
show cause within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 43.2(f).
       All other appellate deadlines in this matter are suspended until further order of this court.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court